Citation Nr: 0940793	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-32 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating greater than 10 percent for residuals 
of shrapnel wound to the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to July 1969.

This case comes before the Board of Veterans' Affairs (VA) on 
appeal from an August 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any delay in adjudicating this claim, but 
finds that further development is necessary.

In August 2005, the Veteran identified clinical records from 
the San Luis Obispo VA Outpatient Treatment Center as 
relevant to his claim.  These potentially relevant VA 
records, which are not associated with the claims folder, are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
As such, a remand to obtain these records is required.

The Board further finds that the Veteran is entitled to 
further VA examination to investigate whether his shrapnel 
wound injury to the right hand has involved a nerve injury.  
On VA Compensation and Pension (C&P) examination in April 
2004, the Veteran described pain and numbness symptoms 
involving his right hypothenar and digits 3, 4, and 5.  The 
VA examiner recommended that the Veteran undergo a nerve 
conduction velocity (NCV) test to evaluate the neurologic 
complaints, but no further examination was ordered.  VA has a 
duty to follow-up on examiner suggestions of additional 
diagnostic studies which need to be conducted to clarify 
diagnostic doubt.  Green v. Derwinski, 1 Vet. App. 121, 123-
24 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the San Luis Obispo VA Outpatient 
Treatment Center since February 2003.

2.  Thereafter, schedule the Veteran for 
appropriate examination to evaluate his 
neurologic complaints regarding his pain 
and numbness symptoms involving his right 
hypothenar and digits 3, 4, and 5.  The 
claims folder should be provided to the 
examiner for review.  Any further testing 
(such as NCV as recommended by the April 
2004 VA examiner) should be conducted.

The examiner should identify whether the 
Veteran's neurologic complaints regarding 
his pain and numbness symptoms involving 
his right hypothenar and digits 3, 4, and 
5 are attributable to the service-
connected shrapnel injury.  If a 
neurologic injury is found, the examiner 
should identify the nerve distribution 
affected and describe all attributable 
impairment of functioning.

3.  Upon completion of the above, 
readjudicate the claim.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112. 

_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

